

116 HRES 1232 IH: Designating November 2020 as “National College Application Month”.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1232IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Ms. Wild (for herself and Mr. Guthrie) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONDesignating November 2020 as National College Application Month.Whereas equality of opportunity for all people is one of the noblest aspirations of the United States;Whereas the Bureau of Labor Statistics reports that the employment rate for young adults with a bachelor’s degree and the employment rate for young adults whose highest credential is a high school diploma differ by 20 percentage points, which has widened exponentially as a result of COVID–19;Whereas a 2015 study by Georgetown University identified that the average lifetime earnings gap between college graduates and individuals with only a high school diploma is $1,000,000;Whereas the Pew Economic Mobility Project finds that whether a child born in the lowest income quintile obtains a 4-year degree or higher credential is associated with—(1)an approximately 70 percent difference in the probability of that child earning an income outside the lowest income quintile; and(2)a threefold difference in the probability of that child going on to earn an income in the highest income quintile;Whereas colleges and universities report that enrollment in the number of nontraditional students at colleges and universities remains steady and is projected to rise in coming years;Whereas the Bureau of Labor Statistics reports that approximately 34 percent of high school graduates in 2019 did not matriculate to an institution of higher education the following fall semester, representing a decline in the college enrollment of new high school graduates from the prior year, most notably from among students of color;Whereas the Bureau of Labor Statistics also reports that the unemployment rate for recent high school graduates not enrolled in college in the fall semester of 2019 was 18.2 percent, significantly higher than the national unemployment rate;Whereas many secondary students struggle to identify and assess postsecondary options due to a number of factors, including insufficient information on programmatic outcomes and difficulties in accessing effective or consistent counseling services and resources;Whereas the complexity of financial aid systems and processes, rising college costs, and a shortage of effective financial education and literacy programs can serve as additional deterrents or barriers for students and families as they assess the viability of higher education programs as a postsecondary option;Whereas the United States built a thriving middle class in part by nurturing the potential for colleges and universities to provide avenues to economic opportunity;Whereas data on the benefits of higher education demonstrate that, in spite of ongoing barriers to access and student success, colleges and universities can still provide pathways to economic opportunity;Whereas the National Center for Education Statistics High School Longitudinal Survey finds completion of the Free Application for Federal Student Aid is one of the best predictors of future college enrollment, as high school seniors who complete the form are 84 percent more likely to begin postsecondary education; andWhereas the ongoing impact of COVID–19 on communities, families, and educational systems across the country underscores and reinforces the value of ensuring that all secondary school students have available and understand all their postgraduation options: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National College Application Month;(2)encourages the people of the United States to—(A)evaluate options for pursuing higher education;(B)submit a Free Application for Federal Student Aid to understand college financing opportunities; and(C)support every student, regardless of the background or resources of the student, in obtaining the skills and knowledge needed to thrive;(3)supports efforts to better assist low-income and first-generation students throughout the financial aid and college application process;(4)urges public officials, educators, parents, students, and communities in the United States to observe National College Application Month with appropriate activities and programs designed to encourage students to consider, research, and apply to college and for financial aid; and(5)commends teachers, counselors, mentors, and parents who support students throughout the college application process, as well as the organizations and institutions partnering to eliminate barriers to higher education.